Citation Nr: 1607202	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1971 to November 1973, and had activated service as a member of the Puerto Rico Army National Guard from February 2003 to August 2003.  Additionally, the Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case was remanded by the Board for additional evidentiary development in December 2014.  At that time, the issue of entitlement to service connection for a low back disability was also on appeal.  Subsequently, the RO issued a September 2015 rating decision, which granted service connection for lumbar spondylosis with degenerative arthritis with a 20 percent initial rating effective July 6, 2010.  As this represents a full grant of the benefit sought on appeal with regard that issue, the issue of entitlement to service connection for a low back disability is no longer before the Board.

The issues of entitlement to service connection for a bilateral shoulder disability, entitlement to service connection for a bilateral knee disability, entitlement to service connection for diabetes mellitus, entitlement to service connection for a skin disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSION OF LAW

The criteria for the establishment of service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With regard to the Veteran's claim of entitlement to service connection high cholesterol, it is not the factual evidence that is dispositive of this appeal, but rather the interpretation and application of the governing statute.  The regulatory and statutory duties notify and assist cited above do not affect matters on appeal when the question, such as in this case, is one limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

The Veteran is seeking service connection for high cholesterol.  Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran is currently being treated for hypercholesterolemia (high cholesterol), which was noted in 2009.  However, high cholesterol is not a disability for VA purposes. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for high cholesterol.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for high cholesterol is denied.


REMAND

In its December 2014 remand, the Board noted that service treatment records from the Veteran's active duty service in the Army between 1971 and 1973 had not been associated with his claims file.  

In March 2015, the RO contacted the National Personnel Records Center (NPRC) and requested the Veteran's service treatment records.  The NPRC responded that there were no records located at the NPRC and suggested that the RO use the Defense Personnel Records Information Retrieval System (DPRIS) to obtain information from official military personnel folders in custody of the Department of Defense; however, it does not appear that the RO followed through with the NPRC's suggestion.  In this regard, VA has a duty to make as many attempts as necessary to obtain identified, outstanding Federal records, including military records, until a determination is made that such records are unavailable or that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2). 

When a Veteran's service treatment records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  If such records are unavailable, a formal determination as to the unavailability of the records pursuant to 38 C.F.R. § 3.159(c) must be made.  The Veteran's service connection claims may not be decided until a formal determination as to the unavailability of additional service treatment records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (2009).

In addition, the appellant must be provided with oral or written notice that identifies the records that could not be obtained, briefly explains the efforts made to obtain the records, requests the claimant to furnish any records in his/her possession that VA could not obtain, and/or identify the possible location of the records, furnishes information about possible alternative sources of service records, and describes the action VA will take on the claim if the evidence is not furnished or identified within 10 days from the date of the notice.  38 C.F.R. § 3.159(e) (2015).  The various types of evidence VA may use to supplement or as a substitute for service treatment include but are not limited to: statements from service medical personnel, "buddy" statements or affidavits, accident and police reports, employment-related examination reports, medical evidence from civilian/private hospitals, clinics, and physicians that treated the claimant during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance-related examination reports.  See M21-1MR, VA Adjudication Procedures Manual, Part III, Subpart iii, Chapter 2, Section E, Paragraph 27.  

A formal finding of unavailability of service medical treatment records was not issued in this case.  A VA letter dated June 2015 was sent to the Veteran and notified him that the service treatment records from the period of November 1971 to November 1973 were unavailable.  However, the letter did not identify the sources of alternative sources of service records other than buddy statements.  As a result, an adequate notice letter should be issued to the Veteran.  38 C.F.R. § 3.159(e).

Additionally, the Board remanded the case in December 2014 to provide the Veteran with VA examinations and obtain a medical nexus opinion addressing the etiology of the claimed disabilities.  The Veteran was provided VA examinations in September 2015.  The VA knee and lower leg conditions examination revealed diagnoses of bilateral knees patellofemoral dysfunction, right knee meniscal tear, and left knee patellofemoral pain syndrome.  However, the examiner opined that the Veteran's bilateral knee conditions were less than likely as not incurred in or caused by military service because there was no evidence of any treatments or knee conditions seen in medical records.

Here, the only rationale provided by the examiner for the negative nexus opinion was the absence of service treatment records recording the Veteran's symptomatology or diagnosis.  Clearly, the examiner based the opinion on the absence of corroborating evidence of symptoms during service and the absence of treatment in service, and failed to consider the Veteran's description of his symptomatology.  See Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").

In this regard, the Veteran has reported that while in active service, he used to walk and have strong and prolonged drills using a lot of equipment on his shoulders and back.  His private physician notes that the stress that applied to his back, shoulders, and knees realizing his duties, drills and exercises caused him to present chronic inflammatory changes with subsequent degenerative problems.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the medical opinion provided by the December 2014 VA examiner fails to address the Veteran's contentions.  For example, the VA examiner could have addressed whether any claimed symptoms were consistent with the Veteran's complaints through the years, or whether the complaints, and reported symptoms in service are consistent with the current disorders.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

The VA shoulder and arm conditions examination revealed diagnoses of acromioclavicular joint osteoarthritis of the left shoulder and right shoulder osteoarthritis.  However, the examiner did not provide any opinion as to the etiology of the bilateral shoulder disability.

Consequently, the case is remanded for supplemental medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

The claim for TDIU is inextricably intertwined with the claims for service connection, and thus, adjudication of that issue cannot be completed until the development ordered by this remanded has been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR, for the Veteran's service treatment records between November 1971 and November 1973.  In addition, consult the Defense Personnel Records Information Retrieval System (DPRIS) to obtain information from any official military personnel folders in the custody of the Department of Defense.  All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If the service treatment records are missing or are otherwise unavailable, this fact shall also be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.  The notification letter must inform the Veteran of the following: the service medical treatment records could not be obtained, a brief explanation of the efforts made to obtain the records, request that he furnish any records in his possession that VA could not obtain, and/or identify the possible location of the records, identify the possible alternative sources of service records, and describe the action VA will take on the claim if the evidence is not furnished or identified within 10 days from the date of the notice.  38 C.F.R. § 3.159(e).

3.  Forward the Veteran's claims file to the December 2014 VA examiner or to an individual with the appropriate expertise, to determine the etiology of the Veteran's bilateral knee and shoulder disabilities.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee and/or shoulder disability(ies) were/was incurred in or otherwise related to the Veteran's military service.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disabilities.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

4.  After completing the above, readjudicate the claims.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


